Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection 

 The Status of Claims:
Claims 1-27 are pending. 
Claims 1-11, 26-27 are rejected. 
Claims 12-24 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 1-11, 26-27 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application claims a foreign priority document, REPUBLIC OF KOREA 10-2018-0101500 08/28/2018.
             
    Drawings
3.      The drawings filed on 8/21/2019 are accepted by the examiner.

        IDS
4.        The IDS filed on 8/21/2019 and 1/06/2020 have been reviewed by the examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election with traverse of Group I (claims 1-11, 26, and 27) on 2/03/2021 is acknowledged.
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II-IV, there being no allowable generic or linking claim.  

Applicants argue in the followings:
With respect to Applicants' arguments for the election with traverse, Applicants respectfully submit that an undue search and examination burden would not result from withdrawing the Restriction and/or Election of Species Requirement because claim 12 of Group II, claims 13 and 25 of Group III, and claims 14-24 of Group IV all include each feature of claim 1 of Group I. 
As for the Election of Species Requirement, Applicants respectfully submit that claims 1-27 appear generic to Species 1 and 2 so withdrawing the Election of Species Requirement does not affect how many claims require examination. 


Regarding applicants’ arguments, the examiner has considered applicants ‘view.
Regarding the Election of Species Requirement, the examiner has decided to accept the election of Species 1 (Chemical Formula 1A) as the common species due to the lack of complicated complexity of the claimed chemical structures   

With respect to the issue of the examination burden on the claimed subject matters, this is still burdensome. Regardless of how each of the inventions is so closely related to the subject matter, there are at least more than two distinct, unrelated, different classes involved in the search of the unrestricted claims. The search is a burden whether or not they are so closely related to their searches. Furthermore, M.P.E.P. Section 808.02 gives legitimate reasons for the Examiner to insist on restriction such as the case of separate classification, which indicates that“ each distinct subject has attained recognition in the art as a separate subject for the inventive effort, and also a separate field of search .”  Furthermore, the claimed inventions are distinct for the reasons given in the previous restriction based on the restriction requirement between combination and subcombination inventions and the search required for Group I is not required for Group II, for Group III, for Group IV,  
Thus, the requirement is still deemed proper and is therefore made FINAL.




Claim Objections
Claims 26-27 are objected to because of the following informalities:  
In claims 26 and 27, the compounds are listed in Group I and Group II. These expressions are improper due to the lack of the commas between the compounds and the lack of the term” and” before the last compound.  
In addition, in claim 27, most of the chemical structure of the claimed compounds seem unclear. The examiner recommends to change them by the corresponding sharp and clear chemical structures 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 In claims 8, 26 and 27, the phrases” one of R1 and R2 includes a group “ , ” the compound includes a group listed in Group 1” and “ the compound includes a group listed in Group 2 “ are recited. 
These expressions are vague and indefinite because the term” includes”  would mean that there are some components which can be excluded from the list of the compounds. the skilled artisan in the art is unable to figure out which compounds are excluded from the list.    An appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claim(s) 1, 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Glenn, JR. et al (US 2005/0193504A1).

Glenn, JR. et al discloses the following compounds:

    PNG
    media_image1.png
    145
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    376
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(see page 5, a paragraph#0087) These are identical with the claims. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/11/2021
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/11/2021